PER CURIAM.
We affirm the final order of the Unemployment Appeals Commission denying Appellant unemployment benefits. The record contains competent and substantial evidence to support the commission’s findings. See Glover v. Sanford Child Care, Inc., 429 So.2d 91 (Fla. 5th DCA 1983); Florida Industrial Commission v. Nordin, 101 So.2d 890 (Fla. 1st DCA 1958). Moreover, the facts of this case support the commission’s conclusion that Appellant was discharged for misconduct connected with his work. See Orange Bank v. Unemployment Appeals Commission, 611 So.2d 107 (Fla. 5th DCA 1992), rev. denied sub nom. Sloan v. Orange Bank, 621 So.2d 1066 (Fla.1993).
AFFIRMED.
ZEHMER, C.J., and MINER and WOLF, JJ., concur.